DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over OKINO (JP 2013027894 A) in view of NAKAGAWA (US 20170306437 A1) as evidenced by SCHNEIDER (US 20170291476 A1).
As to claim 1, OKINO teaches a hot-stamping formed article (The limitation “hot-stamping formed” does not convey any additional structural characteristics to the product.) formed of a single steel sheet (Figure 2 teaches a single sheet (11) that is used to form the hat shaped member. ¶0003 teaches that the material can be steel plate.), comprising: a top sheet portion; a pair of standing wall portions; and a protrusion portion which connects the top sheet portion to one of the standing wall portions and protrudes outward from the top sheet portion, wherein the protrusion portion includes an inner wall portion which stands upright from the top sheet portion, and an outer wall portion which is folded outward from an end edge of the inner wall portion and overlaps the inner wall portion, and an angle between the top sheet portion and the protrusion portion. (See Examiner’s Figure B below for mapping of claimed structure to OKINO Figure 5, with the press structure removed.)

    PNG
    media_image1.png
    358
    542
    media_image1.png
    Greyscale

Figure B: Examiner Interpretation of OKINO Figure 5
OKINO does not explicitly disclose the value of the angle between the inner wall portion and the top sheet portion (although it appears to be close to 80 degrees), thus does not disclose the angle is between 80 and 90 degrees.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the angle between the inner wall portion and top sheet portion of OKINO with the angular dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected OKINO’s dimensions, and applicant’s invention, to perform equally well with either the angular dimension taught by OKINO or the claimed 80 to 90 degrees because both sets of angular dimensions would perform the same function of connecting the top sheet portion to the standing wall portion.
Therefore, it would have been prima facie obvious to modify OKINO to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of OKINO.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.
OKINO does not explicitly disclose the use of a high tensile strength steel sheet.  OKINO does disclose that the invention pertains to forming of high-tensile materials and super high tensile materials, but does not specifically disclose the material used in the method. (¶0002 and ¶0003 give the background of the field, where steel sheets classified as high-tensile and super-high-tensile are discussed.  ¶0007 teaches that the invention pertains to high strength frame “of this kind” of frame parts when referring to the prior art.  The “low cost” portion of this paragraph is interpreted as lowering the equipment and human cost of the prior art methods, not the material cost of the steel sheets.  Additionally, ¶0024 teaches a cost savings by using a thinner sheet material.) or a martensite fraction of at least the protrusion portion is 90% or more.
However, NAKAGAWA teaches the use of a high tensile strength steel sheet for an analogous vehicle structural member that has a martensite fraction of at least 90%. (¶0117 teaches a steel with a TS (tensile strength) of 1500 MPa, that has a volume fraction of a martensite phase of 97%. ¶0001 states that this steel can be used for hot pressing or hot stamping.  ¶0002 teaches the use of similar steels in the automotive industry.)
One of ordinary skill in the art would have been motivated to apply the known steel plate starting material technique of NAKAGAWA to the structural member forming method of OKINO in order to provide a material that has a desirable high strength while also having a retained austenite phase in order to increase uniform elongation. (NAKAGAWA ¶0117 and ¶0119) ¶0002-0003 also states that steel sheets are used for high strength, low weight parts for automobiles. ¶0004 states that the high uniform elongation is effective for increasing the crashworthiness of the part.  ¶0002 and ¶0014 of OKINO describe the invention as pertaining to automotive frame parts.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known steel plate starting material technique of NAKAGAWA to the structural member forming method of OKINO because it has been held to be prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).
Since there are no drawings provided with the NAKAGAWA reference, SCHNEIDER is provided as evidence that a high strength steel material can be folded to form a protrusion portion. (¶0100 teaches a main portion (as shown in Figure 3) can be made from high strength steel.  ¶0026 and ¶0106 teach the use of hot stamping for the reinforcing element (7), which has the main portion (30) as part of it.  The main portion cross section, as shown in Figure 3, is interpreted as evidence that a high strength steel can be formed into a folded over structure, as in applicants invention and OKINO.)

As to claim 2, OKINO in view of NAKAGAWA and SCHNEIDER teaches the hot-stamping formed article according to claim 1, wherein the inner wall portion and the outer wall portion of the protrusion portion abut each other. (OKINO Figure 5 and Figure B above teach that the two wall portions abut one another.)

As to claim 3, OKINO in view of NAKAGAWA and SCHNEIDER teaches the hot-stamping formed article according to claim 1, wherein the inner wall portion and the outer wall portion of the protrusion portion are joined to each other. (OKINO Figure 5 and Figure B above teach that the two wall portions are formed from the same sheet, and thus are joined in a structural sense.)

As to claim 4, OKINO in view of NAKAGAWA and SCHNEIDER teaches the hot-stamping formed article according to claim 1, wherein the protrusion has a protruding length (as shown in the figures).
OKINO does not disclose the protruding length of the protrusion portion is 3 mm or more.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the protruding length of OKINO with the >3mm dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected OKINO’s dimensions, and applicant’s invention, to perform equally well with either the dimension taught by OKINO or the > 3mm because both sets of dimensions would perform the same function of connecting the top sheet portion to the standing wall portion.
Therefore, it would have been prima facie obvious to modify OKINO to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of OKINO.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 5, OKINO in view of NAKAGAWA and SCHNEIDER teaches the hot-stamping formed article according to claim 1, further comprising: a pair of flange portions which are connected to end portions of the pair of standing wall portions and extend so as to be separated from each other. (OKINO Figure 5 and Figure B above teach that the flange portions extend away from one another.)

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAWA (JP 2012121377 A) in view of  NAKAGAWA (US 20170306437 A1) as evidenced by SCHNEIDER (US 20170291476 A1).
As to claim 1, MATSUZAWA teaches a hot-stamping formed article (The limitation “hot-stamping formed” does not convey any additional structural characteristics to the product.) formed of a single sheet (Figure 5 teaches a single sheet  that is used to form the hat shaped member (10).  MATSUZAWA doesn’t explicitly disclose a material of the sheet.), comprising: a top sheet portion; a pair of standing wall portions; and a protrusion portion which connects the top sheet portion to the standing wall portion and protrudes outward from the top sheet portion, wherein the protrusion portion includes an inner wall portion which stands upright from the top sheet portion, and an outer wall portion which is folded outward from an end edge of the inner wall portion and overlaps the inner wall portion (See Examiner’s Figure C below for mapping of claimed structure to MATSUZAWA Figure 5.), and an angle between the top sheet portion and the protrusion portion is 80 to 90 degrees. (Figure 5 of MATSUZAWA suggests to one of ordinary skill in the art that the angle between the inner wall portion and top sheet portion is around 90 degrees. “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice MATSUZAWA, but having no measurements, would have reasonably at first attempted to copy the structure as shown in the Figures.)

    PNG
    media_image2.png
    489
    810
    media_image2.png
    Greyscale

Figure C: Examiner Interpretation of MATSUZAWA Figure 5
MATSUZAWA does not explicitly disclose the use of a high tensile strength steel sheet or a martensite fraction of at least the protrusion portion is 90% or more.
However, NAKAGAWA teaches the use of a high tensile strength steel sheet for an analogous vehicle structural member that has a martensite fraction of at least 90%. (¶0117 teaches a steel with a TS (tensile strength) of 1500 MPa, that has a volume fraction of a martensite phase of 97%. ¶0001 states that this steel can be used for hot pressing or hot stamping.  ¶0002 teaches the use of similar steels in the automotive industry.)
One of ordinary skill in the art would have been motivated to apply the known steel plate starting material technique of NAKAGAWA to the structural member forming method of OKINO in order to provide a material that has a desirable high strength while also having a retained austenite phase in order to increase uniform elongation. (NAKAGAWA ¶0117 and ¶0119) ¶0002-0003 also states that steel sheets are used for high strength, low weight parts for automobiles. ¶0004 states that the high uniform elongation is effective for increasing the crashworthiness of the part.  ¶0003 of MATSUZAWA teaches that the invention pertains to vehicle frames that experience forces and must have sufficient rigidity and be lightweight.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known steel plate starting material technique of NAKAGAWA to the structural member forming method of MATSUZAWA because it has been held to be prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).
Since there are no drawings provided with the NAKAGAWA reference, SCHNEIDER is provided as evidence that a high strength steel part can be folded to form a protrusion portion. (¶0100 teaches a main portion (as shown in Figure 3) can be made from high strength steel.  ¶0026 and ¶0106 teach the use of hot stamping for the reinforcing element (7), which has the main portion (30) as part of it.  The main portion cross section, as shown in Figure 3, is interpreted as evidence that a high strength steel can be formed into a folded over structure, as in applicants invention and OKINO.)

As to claim 6, MATSUZAWA in view of NAKAGAWA and SCHNEIDER teaches a vehicle member comprising: the hot-stamping formed article according to claim 1 (See rejection of claim 1.); and a steel sheet member which is joined to the hot-stamping formed article so as to form a closed cross section with the hot-stamping formed article. (MATSUZAWA, Figure 5 teaches a reinforcing plate (14) that is connected to the article (10) to form a closed cross section.  NAKAGAWA and SCHNEIDER teach the use of steel for the article.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAWA in view of NAKAGAWA and SCHNEIDER, as applied in claim 6, in view of FUKUI (JPH 09249155 A).
As to claim 7, MATSUZAWA in view of NAKAGAWA and SCHNEIDER teaches the vehicle member according to claim 6.
MATSUZAWA in view of NAKAGAWA and SCHNEIDER does not disclose a patch member joined to at least one of an inner surface of the top sheet portion and an inner surface of the standing wall portion.
However, FUKUI teaches a hat shaped article with a patch member joined to at least one of an inner surface of the top sheet portion and an inner surface of at least one of the pair of standing wall portions. (Figure 6 teaches a patch member (14) that is joined to the inner surface of the top sheet portion and standing wall portions of a hat shaped member (11).)
One of ordinary skill in the art would have been motivated to combine the patch member of FUKUI to the structural member of MATSUZAWA in view of NAKAGAWA and SCHNEIDER in order to improve the member’s strength and rigidity, along with improving the energy absorption capability.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the patch member of FUKUI to the structural member of MATSUZAWA in view of NAKAGAWA and SCHNEIDER because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Allowable Subject Matter
Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: examiner's best art does not teach the limitations of claims 8 or 11.
As to claim 8, some references taught a press set up with moveable side dies as well as upper and lower dies (See OKINO (JP 2013027894), SAKAMOTO (US 10300519), and CHIEN (US 20120067098 A1)), yet none of the references taught the method as claimed in claim 8. 
See “Final Rejection” dated 23 November 2021 for the reasons for allowance regarding claim 11.

Response to Arguments
Applicant’s arguments, see remarks, filed 21 March 2022, with respect to the rejection of claims 1 and 8 have been fully considered and are persuasive.  The rejection of claims 1, 8, and their dependents has been withdrawn. 
Applicant’s amendment to claim 1 has overcome the rejections.  WAKITANI does not teach the outer wall portion overlaps the inner wall portion, or a specific martensite fraction in the bend area.  Thus, the combination with OKINO and MATSUZAWA is also overcome by the amendment. 
However, NAKAGAWA teaches the use of a steel sheet with the claimed martensite fraction, thus a new rejection is presented for claim 1.

Applicant’s amendment to claim 8 has overcome the rejection.  The clarification of claim 8 has overcome any possible interpretation of OKINO in regards to the method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20190241988 A1 teaches hot forming a high strength steel sheet with a martensite fraction of 90% or more with a predetermined amount of austenite to assure the press formed article has ductility in a specific region and high strength ¶0085.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726